Citation Nr: 1117336	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to service connection for the cause of the Veteran's death, and pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to May 1946.  He died in February 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the appellant testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  The Board notes that the appellant's claim was initially based upon the theory that medication provided to the Veteran for treatment of a service-connected disability, chronic brain syndrome with conversion anxiety, caused or contributed to his cause of death.  At her January 2011 personal hearing, however, the appellant and her representative also suggested that medication was improperly prescribed by VA physicians to the Veteran, and such improper medication resulted in or contributed substantially to his cause of death.  In essence, the appellant raised an inextricably-intertwined theory of entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

Pursuant to 38 U.S.C.A. § 1151, DIC shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In the present case, the Veteran was prescribed an anticoagulant, warfarin, by his private physician, according to the appellant.  According to VA treatment records, however, he continued to received an anticoagulant when he transferred his primary care to VA in approximately 2005, up until his death in 2006.  Additionally, according to the November 2008 VA medical opinion, the Veteran's cause of death, a retroperitoneal bleed, "was likely related to treatment with anticoagulation" medication.  The opinion author, a VA physician, did not state, however, whether VA's continuation of the Veteran's anticoagulant prescription was evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or whether the Veteran's death was an event not otherwise reasonably foreseeable.  Therefore, a medical opinion is required to address these questions.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Next, the Board observes that the appellant has reported recent treatment of the Veteran prior to his death at a private hospital in Longmont, Colorado.  Review of the claims file does not indicate the records of such treatment have been obtained.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In the case, as here, of private medical records, the appellant must cooperate with VA by providing complete contact information and signed authorization for VA to obtain this evidence on her behalf.  In the alternative, the appellant may herself obtain and submit such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of the pertinent laws and regulations regarding DIC claims under 38 U.S.C. § 1151.  

2.  Notify the appellant of the necessity of obtaining treatment records from the private medical facility in Longmont, Colorado, at which the Veteran received treatment prior to his death.  Inform the appellant that she may submit these and any other pertinent private records herself or authorize VA to obtain them on her behalf.  The RO must provide Release and Authorization forms to the appellant so that VA has the authority to obtain these private medical records.  Once the RO receives the signed forms from the appellant, it must then attempt to obtain copies of his treatment records.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folders.  

3.  Forward the claims file to an appropriate medical expert for a medical opinion regarding the etiology of the Veteran's cause of death.  The examiner should review the entire claims folder and address the following questions:  

(Any opinion regarding a degree of probability should be expressed in terms of likely, at least as likely as not, or not likely.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

(a) Did VA's continuation of the Veteran's anticoagulant prescription at the time of his death, or leading up thereto, constitute  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing medical care; or

(b) Was the proximate cause of the Veteran's death while receiving VA care from an event not reasonably foreseeable?

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

